DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a gaming system in claims 1-8, 10, and 21, and a method of operating a gaming system in claims 11-18, 
Step 2A
In step 2A, it must be determined whether the claimed invention is ‘directed to' a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The instant invention is broadly directed to “The gaming system and method of the present disclosure provide a Class II bingo game with a corresponding Class III game outcome presentation” (Page 2 [0005]). Claim 1 recites the following (with emphasis added):
Claim 1. A gaming system comprising: 
a processor; and 
a memory device that stores instructions that, when executed by the processor, cause the processor to: 
for a play of a Class II bingo game, communicate data that causes a display device of an electronic gaming machine to display a graphical user interface comprising a first graphical depiction of a bingo card comprising multiple spots, the electronic gaming machine comprising a payment acceptor of a physical item associated with a monetary value, and each spot of the bingo card being associated with a bingo number of a set of multiple different bingo numbers; 
for each spot, communicate data that causes the display device of the electronic gaming machine to display a first updated graphical user interface comprising a second graphical depiction of a marking of that spot responsive to the bingo number associated with that spot being included in a set of drawn bingo numbers; 
determine, based on any marked spots of the bingo card, whether the bingo card is a losing bingo card; and 
responsive to determining that the bingo card is a losing bingo card: 
determine, based on any marked spots of the bingo card, whether an anticipatory condition is met; 
responsive to determining that the anticipatory condition is met:
 determine a first losing game outcome presentation of a simulated Class III reel game from a first set of multiple different losing game outcome presentations of the simulated Class III reel game, and 
communicate data that causes the display device of the electronic gaming machine to display a second updated graphical user interface comprising a third graphical depiction of the determined  first losing game outcome presentation of the simulated Class III reel game; and 
responsive to determining that the anticipatory condition is not met:
 determine a second losing game outcome presentation of the simulated Class III reel game from a second set of multiple different losing game outcome presentations of the simulated Class III reel game, the second set of losing game outcome presentations of the simulated Class III reel game being different from the first set of losing game outcome presentations of the simulated Class III reel game, and 
communicate data that causes the display device of the electronic gaming machine to display a third updated graphical user interface comprising a fourth graphical depiction of the determined second losing game outcome presentation of the simulated Class III reel game.

Claims 1 and 11 recite the components and rules for displaying different set of losing game outcome using differently updated graphical user interface comprising different graphical depiction of presentations of the simulated Class III reel game based on if an anticipatory condition is met in the bingo game. The recited rules tell the player how the bingo game is played, and how to determine which set of losing game outcome presentations of the simulated Class III reel game for the graphical user interface to be displayed based on the anticipatory condition that is related to the bingo game, which is grouped as a certain method of organizing human interactions. 
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a processor, a memory device, a display device, an EGM comprising a payment acceptor, and payout device and payment server connected by the network interface in all claims. The electronic gaming machine (EGM) with an acceptor to establish a wagering credit balance, processor, data network and display device as presented are directed to the components of a wagering game machine amount to merely field of use type limitations and/or extra solution activity to provide a balance of money to play the wagering game. 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a processor, a memory device, a display device, at least one input device, an acceptor to receive a monetary value, payout device and payment server connected by the network interface. By failing to explain how these devices are different from the conventional computer or electronic gaming machine with input and output devices, it is reasonable that the broadest reasonable interpretation of these devices in claim 1 is limited to an electronic gaming machine implementation. The generically claimed electronic gaming machine are well-known, conventional gaming machines (WO2005/099391, [0213], “For gaming devices, common input devices include a button or touch screen on a video poker machine, a lever or handle connected to the gaming device, a magnetic stripe reader to read a player tracking card inserted into a gaming device, a touch screen for input of player selections during game play, a paper ticket acceptor for accepting paper tickets such as cash-out tickets and a coin and bill acceptor”). Claims 1-8, 10-18, and 20-22 merely implement the step of using “generic electronic gaming machine specified at a high level of generality” to carry out a rule for displaying game outcome presentations based on the conventional bingo game result. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Response to Arguments
Applicant's arguments filed 01/11/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
With respect to “That is, the claimed gaming systems and methods of operating gaming systems are each directed to a specific application of how to alter operation of a gaming system to employ Class III reel game aspects into a Class II bingo game while staying within the regulatory confines of Class II regulations” (p. 10), the examiner respectfully submits that “how to alter operation of a gaming system to employ Class III reel game aspects into a Class II bingo game while staying within the regulatory confines of Class II regulations” is merely achieved by the abstract rules on the how to determine which set of losing game outcome presentations of the simulated Class III reel game for the graphical user interface to be displayed based on the anticipatory condition that is related to the bingo game. Mere instruction to implement these rules on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application.
Applicant further cited Data Engine Technologies LLC and McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1313, (Fed. Cir. 2016) to argue “As such, the gaming system of representative independent Claim 1 is directed to a specific improvement to the operation of the gaming system by associating anticipatory losing Class II bingo game outcomes with anticipatory losing Class III reel game outcome presentations wherein the relationship between the losing game outcome presentations of the simulated Class III reel game and the marked spots of the bingo card of the Class II bingo game evidences a clear nexus between the gaming system of independent Claim 1 and the improvement of how to coordinate a Class II bingo game with Class III non-bingo reel game features while still meeting the requirements of Class II bingo games” (p. 12), the examiner respectfully disagrees. Unlike Data Engine Technologies LLC and McRO, Inc. v. Bandai Namco Games America, Inc., which are directed to technology improvement, the “specific improvement to the operation of the gaming system by associating anticipatory losing Class II bingo game outcomes with anticipatory losing Class III reel game outcome presentations” by the instant claims are merely a game rule(s) regarding how the Class III reel game outcome presentations are determined, which is abstract idea. An abstract idea is abstract regardless of its specificity. Similarly, using game rules to determine a game outcome presentation is not a technical improvement to the field of gaming. The machine does not operate more efficiently or differently by changing the software rules. There is only a gameplay difference of subjective quality that may or may not make some users more or less likely to think positively of the game.
Applicant further alleges “As described in Claim 1, the GUI is updated to reflect not only the marking of the bingo card of the Class II bingo game, but also multiple losing game outcome presentations of a simulated Class III reel game responsive to whether or not an anticipatory condition is met if the bingo card of the Class II bingo game is a losing bingo card. In short, similar to icons being relocated in a GUI based on use as in Example 37, graphical depictions pertaining to different aspects of a simulated Class III reel game are modified based on gaming system determinations pertaining to the Class II bingo game” (p. 13). The examiner respectfully submits that “GUI is updated to reflect the marking of the bingo card of the Class II bingo game” is just a generic function for any GUI to make a bingo game work. Again, the “multiple losing game outcome presentations of a simulated Class III reel game responsive to whether or not an anticipatory condition is met if the bingo card of the Class II bingo game is a losing bingo card” is merely a game rule(s) regarding how the Class III reel game outcome presentations are determined, which is abstract idea. Unlike “icons being relocated in a GUI based on use”, which 
In light of the above analysis, the claims fail to demonstrate patentability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Examiner, Art Unit 3715